EMBRY, Justice.
For this case, it’s the second time around. For the underlying facts of the case, stated in detail, see Gavin v. Hinrichs, 375 So.2d 1063 (Ala.1979). After remand, and upon retrial, the jury returned a verdict in favor of defendant Richard J. Hinrichs. On motion for judgment notwithstanding the verdict, or in the alternative for a new trial, the trial court entered judgment in favor of plaintiff Sonia Gavin. This action of the trial court is adequately supported by the lack of evidence of record justifying a verdict for defendant Hinrichs. Under the appropriate standard of review regarding judgments notwithstanding the verdict, the judgment below is due to be and is hereby affirmed. See Hanson v. Couch, 360 So.2d 942 (Ala.1978), and Ford Motor Credit Co. v. Jackson, 347 So.2d 992 (Ala.Civ.App.1977).
AFFIRMED.
TORBERT, C. J., and FAULKNER, AL-MON and ADAMS, JJ., concur.